Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made this 29th day of
April, 2019 (the “Effective Date”), by and between 200 SMITH NWALP PROPERTY
OWNER LLC, a Delaware limited liability company (the “Landlord”) and DECIPHERA
PHARMACEUTICALS, INC., a Delaware corporation (the “Tenant”).

A.    WHEREAS, Landlord and Tenant are parties to that certain Lease dated
May 29, 2018 (the “Original Lease”), as amended by that First Amendment to Lease
dated October 26, 2018 and that Second Amendment to Lease dated December 17,
2018 (the “Second Amendment”) (as amended, the “Lease”) for the lease of certain
premises consisting of approximately 44,343 square feet located at 200 Smith
Street, Waltham, Massachusetts, as more particularly described in the Lease (the
“Premises”).

B.    WHEREAS, Landlord and Tenant wish to amend certain provisions of the Lease
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree to amend the
Lease as follows:

AGREEMENT

1.      Definitions. Capitalized terms used in this Third Amendment shall have
the same meanings ascribed to such capitalized terms in the Lease, unless
otherwise provided for herein.

2.      Modifications. Modifications to Lease:

A.    Expansion Premises. The Premises currently consists of 44,343 square feet
of rentable area (the “Existing Premises”). The “Expansion Premises” shall mean
the 38,003 square feet of rentable area on the third floor of that portion of
the Building known as the “Office Building” consisting of three (3) stories and
located to the North of the Existing Premises as shown on Exhibit A-2 attached
hereto. Commencing on the substantial completion (as defined in the Lease) of
the Expansion Premises Work (defined below) (the “Expansion Commencement Date”),
Landlord shall deliver possession of the Expansion Premises to Tenant and the
Expansion Premises shall be added to the Existing Premises and the term
“Premises”, as used in the Lease, shall refer to the Existing Premises and the
Expansion Premises. As of the Expansion Commencement Date, the Premises Rentable
Area shall be deemed to include 82,346 rentable square feet. The Expansion
Premises shall be subject to all the terms and provisions of the Lease.

B.    Premises Plan. Exhibit A-2 to the Lease is hereby supplemented by the
additional Exhibit A-2 plan attached hereto.

 

1



--------------------------------------------------------------------------------

C.    Expansion Premises Term. The term of the Expansion Premises shall commence
on the Expansion Commencement Date and, unless sooner terminated in accordance
with the terms and conditions of the Lease, shall expire on the Expiration Date
(the “Expansion Term”). As used in the Lease, the definition of “Term” shall
include the Expansion Term.

D.    Basic Rent for the Expansion Premises. Commencing on the Expansion
Commencement Date, Basic Rent for the Expansion Premises only shall be payable
according to the following schedule:

 

RENTAL PERIOD
(MONTHS)

    

BASIC RENT RATE

(PER RENTABLE S.F.

PER ANNUM)

    

ANNUAL

BASIC RENT

    

MONTHLY
PAYMENT

1—7

     None*      None*      None*

8 – 19

     $49.00      $1,862,147.00      $155,178.92

20 – 31

     $50.00      $1,900,150.00      $158,345.83

32 – 43

     $51.00      $1,983,153.00      $161,512.75

44 – 55

     $52.00      $1,976,156.00      $164,679.67

56 – 67

     $53.00      $2,014,159.00      $167,846.58

68 – 79

     $54.00      $2,052,162.00      $171,013.50

80 – 91

     $55.00      $2,090,165.00      $174,180.42

92 – 103

     $56.00      $2,128,168.00      $177,347.33

104 – Expiration Date

     $57.00      $2,166,171.00      $180,514.25

 

  *

“Free Rent” as defined in the Second Amendment

Tenant shall continue paying Basic Rent for the Existing Premises as set forth
in the First Amendment.

E.    Proportionate Share.    Commencing on the Expansion Commencement Date,
(i) the rentable square footage of the Expansion Premises shall be deemed to be
38,003 square feet; (ii) the rentable square footage of the entire Premises
shall be deemed to be 82,346 square feet; (iii) Tenant’s Building Proportionate
Share with respect to the entire Premises shall be deemed to be 19.73%; and
(iv) Tenant’s Non-PO Proportionate Share with respect to the entire Premises
shall be deemed to be 20.55%.

F.    Separate or Combined Billings. Landlord may bill the Expansion Premises
Rent for the Expansion Premises separately or treat the Expansion Premises and
the Existing Premises as one unit for billing purposes. Any default respecting
any separate billing shall be a default with respect to the entire Premises and
the Lease.

 

2



--------------------------------------------------------------------------------

G.    Security Deposit. Commencing on the Expansion Commencement Date, the
Security Deposit shall be increased by $931,073.52 to $1,948,961.52 and Tenant
shall promptly deliver to Landlord either an additional or an amended letter of
credit to reflect the aforementioned increase. Additionally, the Security
Deposit reduction referenced in Section 18.3 of the Lease shall be increased by
$310,357.84 to $649,653.84, resulting in a Security Deposit of $1,299,307.68
following the reduction. In the event that the Security Deposit is so reduced,
Tenant shall provide Landlord with a replacement letter of credit in the amount
of $1,299,307.68 and Landlord will promptly return the original letter of credit
to Tenant.

H.    Condition of Expansion Premises; Improvements. Tenant has inspected the
Expansion Premises, and is satisfied with, the existing “as is” condition of the
Expansion Premises subject only to Landlord’s obligation to perform the Base
Building Work and Initial Tenant Work for the Expansion Premises to the extent
set forth in Exhibit G of the Lease, to provide the Landlord’s Contribution as
provided herein and to perform the Expansion Premises Work as hereinafter
defined. For the avoidance of doubt, Landlord shall perform the Base Building
Work and Initial Tenant Work for the Expansion Premises all as set forth in
Article 5 of the Original Lease, as amended pursuant to the Second Amendment;
provided, however, for purposes of this Third Amendment, (i) the “Initial Tenant
Work” for the Expansion Premises shall consist of the work to be described in
the Expansion Construction Documents prepared pursuant to this Section 2(H) and
(ii) the “Base Building Work” for the Expansion Premises shall consist of the
Base Building Work described in the Lease plus the following: (w) installation
of a separate electric meter for the Expansion Premises, (x) installation of a
new white TP roofing system with rigid insulation with 20 year warranty on the
Office Building, (y) installation of a single glass double door entry for the
3rd floor elevator lobby entrance of the Office Building into the Expansion
Premises (such glass door entry to match the two sets of glass double doors
located on the 2nd floor of the Office Building and locking mechanism capable of
receiving and working with Tenant’s card reader system) and (z) installation of
two RTUs related to the HVAC to exclusively serve the Expansion Premises. In
addition to the Base Building Work and the Initial Tenant Work, Landlord, at its
own expense, shall construct an interior access between the Expansion Premises
and the central elevator access to the café and fitness center Building
amenities (in the location shown in blue on the attached Exhibit A-3) (the
“Amenities Access”) and complete construction of all other Common Facilities
contemplated for access to and from the Expansion Premises, including the
demising of the Expansion Premises as shown on the attached Exhibit A-2 (the
“Common Facilities Work”, and together with the Base Building Work, the Initial
Tenant Work, and the Amenities Access, the “Expansion Premises Work”).

Landlord shall use reasonable efforts to substantially complete the Expansion
Premises Work on or before the date (the “Estimated Expansion Completion Date”)
that is the last day of the twenty-second (22nd) week following Landlord’s and
Tenant’s mutual approval of the Expansion Construction Documents. In the event
that the Expansion Commencement Date is delayed beyond the Estimated Expansion
Completion Date (other than due to a Tenant Delay, as defined in Section 5.11 of
the Lease) and to the extent such delay actually delays Tenant’s commencement of
occupancy of the Expansion Premises for the regular conduct of its business,
then the Expansion

 

3



--------------------------------------------------------------------------------

Commencement Date shall be delayed by one day for each day of such delay by
Landlord in achieving substantial completion of the Expansion Premises Work. If
due to such delay by Landlord, the Expansion Commencement Date has not occurred
within sixty (60) days of the Estimated Expansion Completion Date (as such date
shall be extended for Tenant Delays and Force Majeure), then Tenant shall
receive a one day credit against Basic Rent for the Expansion Premises for each
day between the Estimated Expansion Completion Date and the date the Expansion
Premises Work is substantially completed.

Tenant shall cause its architect to prepare the plans and specifications for the
Initial Tenant Work for the Expansion Premises (the “Expansion Construction
Documents”). On or before July 15, 2019, the Expansion Construction Documents
shall be mutually approved by Landlord and Tenant. Landlord’s approval of the
Expansion Construction Documents shall not be unreasonably withheld or delayed.
Failure of Landlord to approve or disapprove any submission or resubmission of
the Expansion Construction Documents within five (5) Business Days after
submission or resubmission shall constitute approval thereof. Any disapproval by
Landlord shall be accompanied by a specific statement of the reason(s) therefor.
For the avoidance of doubt, Landlord shall be responsible at its sole cost and
expense for the completion of the plans and specifications for the Base Building
Work, Amenities Access and Common Facilities Work.

I.    Landlord’s Contribution. Commencing on the Effective Date, the Landlord’s
Contribution shall be increased to $4,940,760.00. All costs of the Initial
Tenant Work for the Expansion Premises shall be subject to application by
Landlord from the Landlord’s Contribution subject to Section 5.5 of the Lease
(including that any excess costs shall be funded by Tenant and further that each
of Landlord and Tenant shall fund the costs of the Expansion Premises Work on
pari passu basis), except that Landlord shall be entitled to a construction
management fee of 2.5% of (a) the hard costs of the Initial Tenant Work for the
Expansion Premises, and (b) the soft costs of the Initial Tenant Work for the
Expansion Premises managed by Landlord’s managing agent. For the avoidance of
doubt, Landlord shall be responsible at its sole cost and expense for the
completion of the Base Building Work, Amenities Access and Common Facilities
Work.

J.    Additional Contribution. Commencing on the Effective Date, the maximum
additional contribution that Tenant may request as set forth in the first
paragraph of Section 5.12 of the Lease shall be increased $620,715.68 to
$1,300,641.68 and the dollar for dollar reduction in the Free Rent that results
from such additional contribution shall be based on a monthly Basic Rent of
$325,160.42 pro-rated on a daily basis. Further, the additional contribution
shall increase the Basic Rent payable in the last month or months of the period
of Free Rent as set forth in Section 5.12 of the Lease.

K.    Space Plan Allowance. Commencing on the Effective Date, the Space Plan
Allowance shall be increased to $9,881.52, with such additional amount to be
used towards the cost of an initial space plan upon which the Expansion
Construction Documents will be based.

 

4



--------------------------------------------------------------------------------

L.    Early Access by Tenant. Landlord shall permit Tenant access to the
Expansion Premises prior to the Expansion Commencement Date pursuant to the
terms set forth in Section 5.8 of the Lease.

M.    Parking. Commencing on the Expansion Commencement Date, the penultimate
sentence of Section 2.2(a) of the Lease is hereby deleted and replaced with the
following:

“Tenant’s employees and invitees shall be entitled to use on an unreserved,
non-exclusive basis a total number of parking spaces (“Tenant’s Parking Spaces”)
equal to 3.5 parking spaces for each 1,000 rentable square feet of the Premises
of which Tenant shall be entitled to Tenant’s Building Proportionate Share of
the total number of the covered garage parking spaces serving the Building to be
located in the covered parking garage serving the Building and the remaining
Tenant’s Parking Spaces shall be located in the open parking area adjacent to
the Building.”

N.    Security. Subject to and in accordance with Section 2.3 of the Lease,
Tenant may install security card access in the elevator serving the Expansion
Premises at Tenant’s sole cost and expense.

O.    Signage. Subject to and in accordance with Section 6.2 of the Lease,
Landlord and Tenant hereby agree to the location of exterior façade signage as
shown on Schedule 1 attached hereto.

P.    Existing Right of First Offer. The Right of First Offer to lease space
adjacent to the Premises consisting of 30,000 rentable square feet or less
pursuant to Section 2.4 of the Lease shall remain in full force and effect
except that it shall only apply to space adjacent to the original Premises as
leased under the initial Lease and not to space adjacent to any expansion
premises, including without limitation, space adjacent to the Expansion Premises
as added to the Premises pursuant to the terms of this Third Amendment.

Q.    Anticipated Leasing of Remaining Office Building Space. Commencing on the
Effective Date and for a period of eighteen (18) months thereafter or until the
same may be leased if sooner, with regard to the first and second floors in the
“Office Building” portion of the Building (“Remaining Office Building Space”),
Landlord agrees to make reasonable efforts to provide written notice to Tenant
if Landlord anticipates leasing the Remaining Office Building Space or any
portion thereof to any party which is not then a tenant of the Property, such
notice being intended to include the location and approximate square footage of
the premises and the approximate basic terms under which Landlord expects to
lease such premises. Tenant may enter the bidding for the leasing of such space
by giving written notice to Landlord that Tenant is willing to enter into a
lease for such premises under the same or better basic terms for such space and
specifying such terms in said notice, which notice must be given by Tenant to
Landlord within five (5) days after Landlord’s notice to Tenant, time being the
essence with respect thereto. Notwithstanding the foregoing, any failure by
Landlord to provide such notice shall not be deemed a default by Landlord under,
or limit or affect in any way the obligations of

 

5



--------------------------------------------------------------------------------

Tenant under, the Lease, as amended by this Third Amendment, and the foregoing
shall not limit or affect in any way Landlord’s right to lease the Remaining
Office Building Space or any portion thereof to any party from time to time
under such terms and conditions as Landlord determines in its sole discretion,
it being acknowledged that numerous factors will be weighed by Landlord in such
determinations.

3.      Real Estate Brokers. Landlord utilized the services of Jones Lang
LaSalle (the “Listing Broker”) and Tenant utilized the services of CBRE (the
“Non-Listing Broker”) in procuring this Third Amendment. Tenant represents to
Landlord that Tenant did not involve any other brokers in procuring this Third
Amendment. Landlord shall pay the commission due Non-Listing Broker and the
Listing Broker as is agreed to by the parties per a separate agreement. Tenant
hereby agrees to (A) forever indemnify, defend and hold Landlord harmless from
and against any commissions, liability, loss, cost, damage or expense (including
reasonable attorneys’ fees) that may be asserted against or incurred by Landlord
(1) by any broker other than the Listing Broker and Non-Listing Broker in excess
of the amount specified in said separate agreement or (2) as a result of any
misrepresentation by Tenant hereunder and (B) discharge any lien placed against
the Property by any broker as a result of the foregoing.

4.      Governing Law. This Third Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without regard
to conflicts of law).

5.      Ratification of Lease. Except as modified hereby, all other terms and
conditions of the Lease remain unchanged and in full force and effect and are
hereby ratified and confirmed by the parties hereto.

6.      Entire Amendment. This Amendment contains all the agreements of the
parties with respect to the subject matter hereof and supersedes all prior
dealings between the parties with respect to such subject matter.

7.      Authority. The parties warrant to one other that the person or persons
executing this Amendment on their behalf has or have authority to do so and that
such execution has fully obligated and bound such party to all terms and
provisions of this Amendment.

8.      Counterparts. This Amendment may be executed by the parties hereto in
multiple counterparts, each of which when taken together shall constitute a
fully executed original document. Additionally, telecopied or pdf signatures may
be used in place of original signatures on this Amendment. The parties intend to
be bound by the signatures on the telecopied or pdf document, are aware that the
other party will rely on the telecopied or pdf signatures, and hereby waive any
defenses to the enforcement of the terms of this Amendment based on the form of
signature.

[SIGNATURES ON FOLLOWING PAGE]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

LANDLORD: 200 SMITH NWALP PROPERTY OWNER LLC, a Delaware limited liability
company

By:   /s/ Michael O’Shaughnessy Name:   Michael O’Shaughnessy Title:   Managing
Director

TENANT: DECIPHERA PHARMACEUTICALS, INC., a Delaware corporation

By:   /s/ Steven L. Hoerter Name:   Steven L. Hoerter Title:   President and CEO

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A-2

Expansion Premises Plan

 

LOGO [g733314g12n30.jpg]

 

8



--------------------------------------------------------------------------------

Enlarged Plan of Expansion Premises Entry

 

LOGO [g733314g21n82.jpg]

 

9



--------------------------------------------------------------------------------

EXHIBIT A-3

Amenities Access Plan

 

LOGO [g733314g34m79.jpg]

 

10



--------------------------------------------------------------------------------

Schedule 1

 

LOGO [g733314g99f54.jpg]

 

11



--------------------------------------------------------------------------------

LOGO [g733314g86s07.jpg]

4322111.7

 

12